Case 0:18-cv-61047-UU Document 246 Entered on FLSD Docket 07/30/2019 Page 1 of 2




 Susan H Burke,EDD
                                                                            FILED BY                   D C.
 5647 W Arrowhead Lakes Dr                                                                              .



 Glendale AZ 85308
                                                                                  !ïL 3û 2019
                                                                                  -

                                                                                  ANGEt.A E  .
                                                                                 C LERKusDNls O'
                                                                                               B
                                                                                               rAtw
                                                                                 s.o.ofzFCLA -v$
                                                                                         .
                                                                                                  E!
                                                                                                  Mi

 Clerkofthe Court
 US DistrictCourt

 400 N.M iam iAve.
 M iam i
       ,FL33128

 RE:USA v US Stem CellClinic and others,Case 18-cv-61047-UU




 lwasdismayed to Iearn m yharvested stem cellhave potentialofbeing destroyed. Those are m ycells
 takenfrom my body. Harvested eggsfrom awoman are notdestroyed. Forheaven'ssake,a person
 can freeze hisorherhead and nothave the Iegalsystem destroy it.W hy isitokto destroy my stems
 cells?


 The use ofmy stemscells periodically have been very beneficialto m ywell-being.They have reduced
 the inflam mation in my body. lhave auto-imm une issuesand so m y body iscontinually propagating
 inflamm ation. Stem cellsare one way Ihaveofcom batingthe issue.
 Please do notdestroy my cells. Ifyou have any questionsforme concerningthisissue,please callme
 (623-363-0036).


 Sincerely




 Susan H Burke, EDD
Case 0:18-cv-61047-UU Document 246 Entered on FLSD Docket 07/30/2019 Page 2 of 2


                                                                                    FILED BY                 D
                                                                                                   /
                                                                                                  ,,
                                                                                                             .   C.
 Jackie L.Jurkowski
 4894 M idland SpringsDrive                                                              JLL 3û 2019
 Colum bus,GA 31909                                                                      CANGEL.A E.NOBLE
                                                                                          LEIRKL'S DfS'Ecr
                                                                                         s.D ()1:FsI-
                                                                                                 A..M!A.
                                                                                                       ,
                                                                                                       ;i

 July 17,2019


 Clerkofthe Court
 AU N:Honorable Ursula Ungaro
 US DistrictCourt
 400 N.M iam iAve.
 M iam i,FL33128


 RE:USA v US Stem CellClinicand others,Case 18-cv-61047-UU

 The Honorable Ursula Ungaro:

 Thisisan appealinthe above referenced case to reverse thedecision thataIIpatientsamplesthatare
 stored be destroyed within 30 daysofJune 25,2019.These therapieshave been Iife-changing forso
 m any fam ilies,accom plished whattraditionalmedicine hasfailed,and improved the quality ofIife ofthe
 patientsand aIIthose around them .Traditionalm edicine ofïered no hope forthese patientsand m ost
 exhausted aIIthose optionswith no success.The traditionalmedicine optionsthatso m anytried and
 failed,have devastating side effects,including death.

 The individualsamplesstored are the personalproperty ofcitizensofthe United StatesofAm erica and
 personalproperty cannotbe seized ordestroyed w ithoutdue process.The guarantee ofdue processfor
 aIlpersonsrequiresthe governmentto respectaIlri    ghts,guarantees,and protectionsafforded bythe
 U.S.Constitution and aIlapplicable statutesbefore thegovernm entcandeprive any person ofIife,
 Iiberty,orproperty.Due processessentially guaranteesthata party willreceive afundam entallyfair,
 orderl
      y,andjustjudicialproceedingwhichhasnottaken placeforthosehavingstoredsamplesatUS
 Stem Cell. The rightsofthe citizensguaranteed underthe U.S.Constitutionare being violated and
 reversing the decision isthe onl
                                y option forprotectingthose ri
                                                             ghts.


 Sincerely,



 Jackie L.Jurkowski
